DETAILED ACTION
This office action is in response to Applicant’s communication of 20 April 21. 
Applicant’s preliminary amendment of 20 April 21 cancelling Claims 1-20 and adding claims 21-40 has been entered. Claims 21-40 are pending and are subject to election/restrictions as discussed below.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 21-30 and 40, drawn to 
21. (New) A computing device for maintaining data structures for transaction data, comprising: 
one or more memory devices storing software instructions; and a processor configured to, when executing the software instructions, perform operations comprising:
maintaining a first data structure comprising first data relating to a plurality of transactions associated with a financial account, the first data comprising first information indicating that the financial account is associated with a first interest rate; 
providing, to a device of a user, second information identifying the plurality of transactions for display for display in a user interface at the user device; receiving, via the user device, a selection of one of the plurality of transactions; 
generating a second data structure different from the first data structure, the second data structure comprising second data associated with the selected transaction, the second data comprising third 3Application No.: 17/227,455 Attorney Docket No.: 05793.3433-03000 information indicating that the selected transaction is associated with a finance charge different from the first interest rate; 
updating the first data structure in response to the received selection; and 
providing, to the user device, a confirmation that the finance charge has been applied to the selected transaction.

40. (New) A computer-implemented method for maintaining data structures for transaction data, comprising: 
maintaining a first data structure comprising first data relating to a plurality of transactions associated with a financial account, the first data comprising information indicating that the financial account is associated with a first interest rate; 7Application No.: 17/227,455 Attorney Docket No.: 05793.3433-03000 
providing, to a user device, information identifying the plurality of transactions for display in a user interface at the user device; 
receiving, via the user device, a selection of one of the plurality of transactions; 
generating a second data structure different from the first data structure, the second data structure comprising second data associated with the selected transaction, the second data comprising information indicating that the selected transaction is associated with a finance charge calculated from a second interest rate different from the first interest rate; 
updating the first data structure in response to the received selection; and 
providing, to the user device, a confirmation that the finance charge has been applied to the selected transaction., 
classified in class G06Q40/02. A utility of the invention  is generating a second data structure different from the first data structure, the second data structure comprising second data associated with the selected transaction, the second data comprising third 3Application No.: 17/227,455Attorney Docket No.: 05793.3433-03000 information indicating that the selected transaction is associated with a finance charge different from the first interest rate.

II.	Claims 31-39, drawn to 
31. (New) A computer-implemented method, comprising: 5Application No.: 17/227,455 Attorney Docket No.: 05793.3433-03000 
receiving, from a financial services system, data relating to an offer for providing a financial service relating to a financial account; 
causing a display to present, in a user interface, transaction information identifying a plurality of transactions associated with the financial account and with a first interest rate; 
receiving, via an input device, user input relating to a selection one of the plurality of transactions; 
transmitting, to the financial services system, data relating to the selected transaction; and 
receiving, from the financial services systems, a confirmation that a finance charge has been applied to the selected transaction., 
classified in class G06Q40/02. A utility of the invention is transmitting, to the financial services system, data relating to the selected transaction. 

The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least on subcombination is separately usable.  As is obvious from the steps of the two methods, the two methods are distinct from each other.  Additionally, these two inventions have two separate utilities.  Utility of Invention I is generating a second data structure different from the first data structure, the second data structure comprising second data associated with the selected transaction, the second data comprising third 3Application No.: 17/227,455Attorney Docket No.: 05793.3433-03000 information indicating that the selected transaction is associated with a finance charge different from the first interest rate and the Utility of Invention II is transmitting, to the financial services system, data relating to the selected transaction. In the instant case, subcombination I has generating a second data structure different from the first data structure, the second data structure comprising second data associated with the selected transaction, the second data comprising third 3Application No.: 17/227,455Attorney Docket No.: 05793.3433-03000 information indicating that the selected transaction is associated with a finance charge different from the first interest rate. See MPEP § 806.05(d).
The Examiner has required restriction between subcombinations usable together for Inventions I, and II. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search (e.g. searching different electronic resources and/or employing different search strategies or search queries). For example, the Examiner would have to search not only the Patent and PG-Pub databases, but non-patent literature 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on M-F 9 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691